DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald T. Gray on 07/19/22.

The application has been amended as follows: 
Enter the claim amendments of 03/23/22

Terminal Disclaimer
The terminal disclaimer filed on 04/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat 10060942 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings filed on 09/07/21 are accepted.

Examiner’s Note - 35 USC § 101
For the reasons discussed in the previous action, claims 1-21, 23, and 25-26 qualify as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-21, 23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the following limitation was not found, taught, or disclosed by the prior art. 
obtaining gas content data using from the gas analyzer, the gas content data including a plurality of gas content measurements obtained by the gas analyzer over said period of time at an effective gas content sampling rate of between about 0.01Hz and 5Hz, wherein the gas content data is obtained by the gas analyzer without using bags or valves to collect gas prior to the gas content measurements being obtained

With respect to independent claim 13, the following limitation was not found, taught, or disclosed by the prior art.
a gas analyzer positioned proximal to the wind speed measurement device, the gas analyzer configured to obtain gas content data including a plurality of gas content measurements obtained over said period of time at an effective gas content sampling rate of 0.01Hz to 5Hz, wherein the gas content data is obtained without using bags or valves to collect gas prior to the gas content measurements being obtained

With respect to independent claim 25, the following limitation was not found, taught, or disclosed by the prior art. 
retrieving, from the memory unit, gas content data, the gas content data including a plurality of gas content measurements having been obtained by a gas analyzer positioned proximal to the wind speed measurement device over said period of time at an effective gas content sampling rate of between about 0.01Hz and 5Hz, wherein the gas content data having been obtained by the gas analyzer without using bags or valves to collect gas prior to the gas content measurements being obtained, wherein each of the plurality of gas content measurements include a gas content data value sampled at each time interval corresponding to the gas content sampling rate

All other claims depend on independent claims 1, 13, and 25.

In the applicant’s arguments of 09/07/21, the applicant argued:

    PNG
    media_image1.png
    118
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    705
    615
    media_image2.png
    Greyscale

The examiner was persuaded by this argument and could not find other suitable art that anticipated the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/21/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        7/21/22